I concur in the reversal, but would also find the second assignment of error well taken. The reunification plan adopted by MCCS was unrealistic for a seventeen-year-old child mother with appellant's family background, education and physical problems. It was unreasonable to expect her to get a job, find suitable housing, and be able to support her child within the few months allocated by the plan, particularly when there was little or no help offered by MCCS. She should have been assisted and given additional time. This is demonstrated by the fact that she had indeed found housing and employment, with a safe haven for her child, by the date of the final hearing. Unfortunately, she had incurred the wrath of MCCS's personnel when she removed her child from the foster home. The specter of an overly zealous MCCS is haunting, particularly in instances where a young mother is determined to *Page 611 
keep her child in the face of adversity. There simply was insufficient evidence of a clear and convincing nature that the child could not have been placed with his mother within a reasonable period of time.